DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in People’s Republic of China on 09/07/2018. The Applicant has filed a certified copy of the CN201811040644.8 application as required by 37 CFR 1.55, which has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 09/02/2020 are accepted to by the Examiner.

Claim Objections
The Claim 1 is objected because of the following informalities; the claim recites an abbreviation “an STED”. The examiner suggests to change the abbreviation to “stimulated emission depletion (STED)”. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)({1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
  Claims 1-5 and 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10 of co-pending U.S. Application No. 16/977,629. Although the claims are not identical, they are not patentably distinct from each other as shown below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim limitation(s) of the instant Application (16/977,630
Claim limitation of US Application No. 16/977,629
1. A two-photon stimulated emission depletion composite microscope, comprising 

  a two-photon imaging unit and an STED imaging unit, the two-photon imaging unit comprises 
    a femtosecond laser emitter, 
    a first reflector, 
  a second reflector, a first dichroic mirror, a second optical filter, a beam expander composed of a first lens and a second lens, a seventh reflector, a second dichroic mirror, 
   a λ/4 wafer, a sixth reflector, 
   an XY scanning mirror, 
   a scanning lens, 
   a tube lens, a third dichroic mirror, an objective lens, 
    a three-dimensional nano-positioning platform for placing a sample thereon, 
   a third optical filter, 
   an eighth reflector, 
   a third lens, and 
   a photomultiplier tube; 
    wherein femtosecond laser emitted by the femtosecond laser emitter is reflected by the first reflector and the second reflector and enters the first dichroic mirror, the femtosecond laser transmitted through the first dichroic mirror enters the second optical filter and passes through the second optical filter to form an incident excitation light beam to enter the beam expander composed of the first lens and the second lens, and the light beam exiting from the second lens is reflected by the seventh reflector to enter the second dichroic mirror and is transmitted through the second dichroic mirror to enter the λ/4 wafer, 
  and then the light beam is reflected by the sixth reflector to enter the XY scanning mirror, and the light beam exiting from the XY scanning mirror sequentially passes through the scanning lens and the tube lens to enter the third dichroic mirror, and the light beam transmitted through the third dichroic mirror enters the objective lens and is 
   focused by the objective lens onto a sample placed on the three-dimensional nano-positioning platform; fluorescence emitted by the sample is collected by the objective lens and then enters the third dichroic mirror, and after being reflected by the third dichroic mirror, 

   the fluorescence enters the third optical filter, and 
   the third optical filter is configured to suppress an incident laser and transmit the fluorescence, and the fluorescence transmitted through the third optical filter is reflected by the eighth reflector and then enters the third lens, 
    and the fluorescence is focused by the third lens to 
    enter the photomultiplier tube which is configured to detect a two-photon imaging fluorescence signal; and 
   the STED imaging unit comprises a supercontinuum laser emitter, an optical fiber head, the first dichroic mirror, the second optical filter, 
     the beam expander composed of the first lens and the second lens, the seventh reflector, the second dichroic mirror, a third reflector, a fourth reflector, a fifth reflector, a phase plate, the λ/4 wafer, the sixth reflector, 
   the XY scanning mirror, the scanning lens, the tube lens, the third dichroic mirror, 
   the objective lens, 
  the three-dimensional nano-positioning platform for placing a sample thereon, the third optical filter, the eighth reflector, 
   a fourth lens, 
   a pinhole, and 
   an avalanche photodiode, the eighth 
   reflector being removable from an original optical path where it is initially located, wherein pulsed laser emitted by the supercontinuum laser emitter is collimated and output by the optical fiber head, and one part of the laser output by the optical fiber head with a wavelength less than a first wavelength is reflected by the first dichroic mirror and is filtered by the second optical filter to form an excitation light, and the excitation   light 
enters the beam expander composed of the first lens and the second lens, exits from the second lens and is reflected by the seventh reflector to enter the second dichroic mirror and 

   is transmitted through the second dichroic mirror; and the other part of the laser output by the optical fiber head with a wavelength greater than the first wavelength is transmitted through the first dichroic mirror and is filtered by a first optical filter to form a depletion light, and the depletion light 
   enters the phase plate after being sequentially reflected by the third reflector, the fourth reflector and the fifth reflector, and a light beam transmitted through the phase plate is reflected by the second dichroic mirror, and the excitation light and the depletion light are combined by the second dichroic mirror, and 
    the combined beam enters the λ/4 wafer for polarization state adjustment, and is then reflected by the sixth reflector to enter the XY scanning mirror, and the light beam exiting from the XY scanning mirror sequentially passes through the scanning lens and the tube lens TL to enter the third dichroic mirror, and the light beam transmitted through the third dichroic mirror enters the objective lens and then is focused by the objective lens onto a sample placed on the three-dimensional nano-positioning platform, and fluorescence emitted by the sample is collected by the objective lens and then enters the third dichroic mirror, and after being reflected by the third dichroic mirror, the fluorescence enters the third optical filter, and the third optical filter is configured to suppress an incident laser and transmit the fluorescence, and with the eighth reflector removed from the original optical path where the eighth reflector is initially located, the fluorescence transmitted through the third optical filter directly enters the fourth lens and is focused to the pinhole located at a focus of the fourth lens, and the light beam exiting from the pinhole enters the avalanche photodiode which is configured to detect an STED imaging fluorescence signal.
1. A two-photon stimulated emission depletion composite microscope using continuous light loss, comprising 
  a two-photon imaging unit and an STED imaging unit, the two-photon imaging unit comprises 
   a femtosecond laser emitter, 
   a first reflector, 
   a second reflector, a beam expander composed of a first lens and a second lens, a third reflector, a first dichroic mirror, 

   λ/4 wafer, a fourth reflector, 
   an XY scanning mirror, 
   a scanning lens, 
   a tube lens, a second dichroic mirror, an objective lens, 
   a three-dimensional nano-positioning platform for placing a sample thereon, 
   an optical filter, 
   a fifth reflector, 
   a third lens, and 
   a photomultiplier tube; 
   wherein femtosecond laser emitted by the femtosecond laser emitter is reflected by the first reflector and the second reflector and enters the beam expander composed of the first lens and the second lens to form a light beam, and the light beam exits from the second lens and is reflected by the third reflector to enter the first dichroic mirror and is transmitted through the first dichroic mirror to enter the λ/4 wafer, 
  and then the light beam is reflected by the fourth reflector to enter the XY scanning mirror, and the light beam exiting from the XY scanning mirror sequentially passes through the scanning lens and the tube lens to enter the second dichroic mirror, and the light beam transmitted through the second dichroic mirror enters the objective lens and is 
  




focused by the objective lens onto a sample placed on the three-dimensional nano-positioning platform; and fluorescence emitted by the sample is collected by the objective lens and then enters the second dichroic mirror, and after being reflected by the second dichroic mirror, 
   the fluorescence enters the optical filter, and 
   
the optical filter is configured to suppress an incident laser and transmit the fluorescence, and the fluorescence transmitted through the optical filter is reflected by the fifth reflector and then enters the third lens, 
    and the fluorescence is focused by the third lens to 
    enter the photomultiplier tube which is configured to detect a two-photon imaging fluorescence signal; and 
   the STED imaging unit comprises the femtosecond laser emitter, the first reflector, the second reflector, 
    the beam expander composed of the first lens and the second lens, the third reflector, a continuous laser emitter, a sixth reflector, a seventh reflector, an eighth reflector, a phase plate, the first dichroic mirror, the X/4 wafer, the fourth reflector, 
   the XY scanning mirror, the scanning lens, the tube lens, the second dichroic mirror, 
   the objective lens, 
   the three-dimensional nano-positioning platform for placing a sample thereon, the optical filter, the fifth reflector, 
   a fourth lens, 
   a pinhole, and 
   an avalanche photodiode, the fifth 
    reflector being removable from an original optical path where it is initially located, wherein femtosecond laser emitted by the femtosecond laser emitter is reflected by the first reflector and the second reflector and 





enters the beam expander composed of the first lens and the second lens, and a light beam exiting from the second lens is reflected by the third reflector to enter the first dichroic mirror, and then the light beam 
   is transmitted through the first dichroic mirror to form an excitation light; and laser emitted by the continuous laser emitter enters the eighth reflector after being reflected by the sixth reflector and the seventh reflector, and then 
   

enters the phase plate after being reflected by the eighth reflector, and a light beam transmitted through the phase plate is reflected by the first dichroic mirror to form a depletion light, and the excitation light and the depletion light are combined by the first dichroic mirror, and 

  the combined beam enters the λ/4 wafer for polarization state adjustment, and is then reflected by the fourth reflector to enter the XY scanning mirror, and the light beam exiting from the XY scanning mirror sequentially passes through the scanning lens and the tube lens TL to enter the second dichroic mirror, and the light beam transmitted through the second dichroic mirror enters the objective lens and then is focused by the objective lens onto a sample placed on the three-dimensional nano-positioning platform, and fluorescence emitted by the sample is collected by the objective lens and then enters the second dichroic mirror, and after being reflected by the second dichroic mirror, the fluorescence enters the optical filter, the optical filter is configured to suppress an incident laser and transmit the fluorescence, and with the fifth reflector removed from the original optical path where the fifth reflector is initially located, the fluorescence transmitted through the optical filter directly enters the fourth lens and is focused to the pinhole located at a focus of the fourth lens, and the light beam exiting from the pinhole enters the avalanche photodiode which is configured to detect an STED imaging fluorescence signal.
2. The two-photon stimulated emission depletion composite microscope according to claim 1, wherein the first reflector, the second reflector, the third reflector, the fourth reflector, the fifth reflector, the sixth reflector, the seventh reflector and the eighth reflector are angle-adjustable around an X axis and a Y axis.
2. The two-photon stimulated emission depletion composite microscope using continuous light loss according to claim 1, wherein the first reflector, the second reflector, the third reflector, the fourth reflector, the fifth reflector, the sixth reflector, and the seventh reflector are angle-adjustable around an X axis and a Y axis.
3. The two-photon stimulated emission depletion composite microscope according to claim 2, wherein a light beam emitted by the femtosecond laser emitter can be quickly directed into the composite microscope by adjusting the angles of the first reflector and the second reflector around the X axis and the Y axis.
3. The two-photon stimulated emission depletion composite microscope using continuous light loss according to claim 2, wherein a light beam emitted by the femtosecond laser emitter can be quickly directed into the composite microscope by adjusting the angles of the first reflector and the second reflector around the X axis and the Y axis.
4. The two-photon stimulated emission depletion composite microscope according to claim 2, wherein the position of the second lens is adjustable along an optical axis Z.
5. The two-photon stimulated emission depletion composite microscope using continuous light loss according to claim 2, wherein the position of the second lens is adjustable along an optical axis Z.
5. The two-photon stimulated emission depletion composite microscope according to claim 4, wherein a position of an excitation light spot in an X direction or a Y direction can be adjusted by adjusting the angle of the seventh reflector around the X axis or the Y axis, and a position of the excitation light spot in a direction of the optical axis Z can be adjusted by adjusting the position of the second lens along the optical axis Z, such that the excitation light spot and a depletion light spot accurately coincide.
6. The two-photon stimulated emission depletion composite microscope using continuous light loss according to claim 3, wherein a position of an excitation light spot in an X direction or a Y direction can be adjusted by adjusting the angle of the third reflector around the X axis or the Y axis, and a position of the excitation light spot in a direction of the optical axis Z can be adjusted by adjusting the position of the second lens along the optical axis Z, such that the excitation light spot and a depletion light spot accurately coincide.
6. The two-photon stimulated emission depletion composite microscope according to claim 1, wherein the optical fiber head is clamped in a four-degree-of-freedom regulator, and the four-degree-of-freedom regulator is configured to adjust the optical fiber head to rotate with two degree-of-freedom around the X axis and the Y axis and translate with two degree-of-freedom along the X axis and the Y axis, so as to adjust a position and a transmission direction of the laser output by the optical fiber head.

7. The two-photon stimulated emission depletion composite microscope according to claim 1, wherein the first wavelength is 532nm.

8. The two-photon stimulated emission depletion composite microscope according to claim 1, wherein the second optical filter has a center wavelength of 488nm, and the first optical filter has a center wavelength of 592nm.

9. The two-photon stimulated emission depletion composite microscope according to claim 1, wherein a phase distribution of the phase plate has a spiral distribution of 0-2π.
7. The two-photon stimulated emission depletion composite microscope using continuous light loss according to claim 1, wherein a phase distribution of the phase plate has a spiral distribution of 0-2π.
10. The two-photon stimulated emission depletion composite microscope according to claim 1, wherein during the detection of a two-photon imaging fluorescence signal, the XY scanning mirror moves and scans the light beam, and the three-dimensional nano-positioning platform remains stationary.
8. The two-photon stimulated emission depletion composite microscope using continuous light loss according to claim 1, wherein during the detection of a two-photon imaging fluorescence signal, the XY scanning mirror moves and scans the light beam, and the three-dimensional nano-positioning platform remains stationary.
11. The two-photon stimulated emission depletion composite microscope according to claim 1, wherein during the detection of STED imaging fluorescence signals, the XY scanning mirror stays at a zero position when performing scanning, and the three-dimensional nano-positioning platform is moved such that the sample is moved and scanned for imaging.
9. The two-photon stimulated emission depletion composite microscope using continuous light loss according to claim 1, wherein during the detection of an STED imaging fluorescence signal, the XY scanning mirror stays at a zero position when performing scanning, and the three-dimensional nano-positioning platform is moved such that the sample is moved and scanned for imaging.
12. The two-photon stimulated emission depletion composite microscope according to claim 1, wherein the femtosecond laser emitter and the supercontinuum laser emitter are detachably mounted on the two-photon stimulated emission depletion composite microscope.
10. The two-photon stimulated emission depletion composite microscope using continuous light loss according to claim 1, wherein the femtosecond laser emitter and the continuous laser emitter are detachably mounted on the two-photon stimulated emission depletion composite microscope using continuous light loss.


Allowable Subject Matter
Claims 1 would be allowable provided Applicant overcomes the outstanding double patenting rejection and the claim objection, set forth in this Office action.
Claims 2-12 would be allowable for depending on allowable claim 1.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the prior art Zhang et al. (CN 103676123) taken either singly or in combination teaches a two-photon stimulated emission depletion composite microscope (paragraphs [0023] to [0036] and Fig. 1), comprising a two-photon imaging unit and an STED imaging unit, the two-photon imaging unit comprises a femtosecond laser emitter (femtosecond laser 130, Fig. 1, [0027]) , a first reflector (dichroic mirror 142), a second reflector (dichroic mirror 141), a first dichroic mirror (dichroic mirror 142, Fig. 1, [0027]), a scanning lens (present invention is: an optical scanning microscopy system, comprising a first STED illumination unit, [0012]), a tube lens (photomultiplier tube 174, [0027]), an objective lens (objective lens 150, [0027]) , a three-dimensional nano-positioning platform (three-dimensional nano-positioning stage 160, [0027]) for placing a sample thereon (see Fig. 1), an optical filter (band pas filter 171, [0027), a third lens (lens 172, [0027]), and a photomultiplier tube (photomultiplier tube 174, [0027]); wherein femtosecond laser (femtosecond laser 130, Fig. 1, [0027]) emitted by the femtosecond laser passes through dichroic mirror (142), a third dichroic mirror (141), a fifth dichroic mirror (143), beam enters objective lens 150, at a sample on a three-dimensional nano-positioning platform (three-dimensional nano-positioning stage 160, [0027]), emitter is reflected by the first reflector and the second reflector and enters the dichroic mirror (143), and the light beam transmitted through the second dichroic mirror enters the objective lens (objective lens 150) and is focused by the objective lens onto a sample placed on the three-dimensional nano-positioning platform (stage 160, [Fig. 1]); and fluorescence emitted by the sample is collected by the objective lens (The fluorescent light is collected by the objective lens 150, [0036]) and then enters the second dichroic mirror (dichroic mirror 143), and after being reflected by the second dichroic mirror the fluorescence enters the filter (filter 171, [0036) after reflected by dichroic mirror 143, and the filter (171) is configured to suppress an incident laser and transmit the fluorescence (see Fig. 1), and the fluorescence transmitted through the filter (filter 171, Fig. 1) and a light beam focused by the imaging lens (172) enters the photomultiplier tube (174) to achieve detection of a two-photon imaging fluorescence signal (see Fig. 1); an optical path of the STED imaging unit comprises the fourth dichroic mirror 142 (the first dichroic mirror), a phase plate (112), a 1/4 slide (slide 113, [0027]), the objective lens (objective lens 150, [0027]), the three-dimensional nano displacement platform (nano-stage 160) for sample placement, and a control unit (control unit 180, [0027]); the control unit controls and activates first loss laser light (111, [0027]) [0039] and first excitation laser light (excitation laser light 115, [0027]); the first loss light enters the phase plate (plate 112, see Fig. 1) and the 1/4 slide (113, [0027]), and then enters the first dichroic mirror (dichroic mirror 114, [0027]); the first excitation laser light (115, [0027]) enters the first dichroic mirror, and is reflected; the first excitation laser light (115, [0027]) and the first loss laser light are combined after passing through the first dichroic mirror (114, see Fig. 1); the combined light beam enters a dichroic mirror unit (mirror 140); then the light beam enters the objective lens (objective lens 150, [0027]), and is focused by the objective lens at the sample located on the three-dimensional nano displacement platform (nano-stage 160, [0027]); fluorescence emitted by the sample is collected by the objective lens (150), then enters the fifth dichroic mirror (dichroic mirror 143), and enters the filter (filter 171, [0033]) after being reflected by the fifth dichroic mirror (143); the filter (171, [0033]) suppresses incident laser light, and transmits the fluorescence; the fluorescence transmitted by the filter (filter 171, [0033]) enters the imaging lens (172, [0033]), and a light beam focused by the imaging lens (172, [0033]) enters the photomultiplier tube (174, [0027]) to achieve detection of an STED imaging fluorescence signal (see Fig. 1),
the prior art fails to teach, or reasonably suggest, a two-photon imaging optical path comprises a plurality of reflectors as claimed, an optical filter, a beam expander, other dichroic mirrors, a λ/4 wafer, an XY scanning galvanometer, a scanning lens, and a tube lens, an optical path of an STED imaging unit comprises a supercontinuum laser, a fiber optic head, a plurality of dichroic mirrors, an XY scanning mirror, optical filter directly enters the fourth lens and is focused to the pinhole, and an avalanche photodiode, and connection relationships between the components as disclosed in claim 1.
Claims 2-12 are allowable for depending on independent claim 1.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180246308, Shi et al.
US 20180267284, Ben-Yakar et al.
US 20190380585, Chen et al.
US 6020591, Harter et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872